Title: James Madison to Bernard Peyton, 11 May 1833
From: Madison, James
To: Peyton, Bernard


                        
                            
                                Dr. Sir
                            
                            
                                
                                    
                                
                                May 11. 1833
                            
                        
                        Your letters of {2m#} & of {2m#}  were duly recd. The articles referred
                            to in the first were safely delivered & in every respect satisfactory. The sale of the 2 Hhds of Tobo. reported
                            in the second, was as good as could be expected as it did not suit the taste of the Manufacturers; & brought the
                            highest price of exported Tobo. On comparing it with a sample brought us by the Waggoner, of Mr Edmond’s wch sold for $15.
                            per hundred, we were surprized to find this so inferior to mine in substance, in assortment, and in the handling. It was
                            very loose, with ground leaves, and leaves glazed on the under side by the sun in the bundle, and this tied up in a
                            careless manner. It seemed to have no advantage but, in the piebald color, which was not uniform in the leaves, and in
                            being free from the smell of smoke wch. I presume was a main  recommendation. The size of the plant was indeed smaller
                            than mine, & the fibre of course finer, but not sufficiently so, it was supposed, to account for the difference in
                            price
                        My waggon will be down with 2 Hhds. quickly after the receipt of this. One of them will I hope be piebald eno’,
                            to please the manufacturers, & to be in other respects free from the chief objections made to those which you
                            sold. The other Hhd with the two previously on hand, are also of a finer fibre than the two sold ones; and in other
                            respects of a character which merits favour. Unless there be special reasons for delaying the sale of all the Hhds. I wish
                            you to turn them at once into cash, and to place one hundred & twenty dollars, out of the proceeds, in the B.
                            Bank of the U. S. in Richmond to the credit of Edward Coles.
                        By the return of the Waggon be so good as send the following articles
                        
                            
                                
                            
                        
                    